Per Curiam.

An Official Referee has found the respondent guilty of charges of professional misconduct. He converted to his own use the sum of forty-four dollars and forty-two cents which he had agreed to remit to the United States Employees’ Compensation Commission on behalf of a client. The money was not paid until after a complaint had been filed with the petitioner. The referee has reported that the respondent presented a false defense in connection with this charge in an effort to explain his improper conduct.
The respondent induced a third party to stop payment on a check which he had indorsed and which had been cashed by one Samuel Meltzer. He later accepted a retainer from Meltzer to prosecute an action to recover ninety-five dollars in the Municipal Court. Without any authority from his client, the respondent settled that case for thirty dollars, induced his brother to forge Meltzer’s indorsement on the check, which he cashed and the proceeds of which he converted to his own use. No part of „ these moneys has ever been paid to Meltzer.
*522The third charge relates to the violation by the respondent of an escrow agreement under which he appropriated to his own nse the sum of $750. He failed to pay any part of this sum until after a judgment had been obtained against him and his client, and a threat had been made to sell the property of his client, which had been levied upon by the judgment creditor.
The findings by the referee are fully supported by the evidence.
The record demonstrates the unfitness of the respondent to remain a member of the legal profession and he should be disbarred.
Martin, P. J., Townley, Glennon, Untermyer and Dore. JJ., concur.
Respondent disbarred.